      -                                         .
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------• _, ___ • --------------------------------- X


ARACELIS POLANCO, as AdministralOr of the
ESTATE OF LAYLEEN CUBILE'ITE-POLANCO,                                           STIPULATION AND
                                                                                ORDER OF
                                                                Plaintiff,      SETTLEMENT AND
                                                                                DISCONTINUANCE
                                -against-
                                                                                I 9-CV-04623 (SJB)
THE CITY OF NEW YORK, COLLEEN VESSELL,
TYKJSHA WILLIAMS, TALAYA GALES, BIANCA
GARCIA, SHEVONNE DAVIS, and JANE DOE,

                                                            Defcn<lants.

--------------------------------------------------------------- X




                  WHEREAS, Plaintiff Aracelis Polanco. as the Administrator of the Estate of

Laylccn Cubilette-Polanco, commenced this action by tiling a complaint on August 12, 2019,

and an amended complaint on November 15, 2019, alleging that Defondants violated the rights

of the decedent, Laylecn Cubilette-Polanco (hereinafter, ''decedent"), while she was in the

custody of the New York City Department of Correction ("DOC");

                  WHEREAS, Defendants City of New York und Colleen Vessell (the "City

Defendants") have denied any and all liability arising out of Plaintiffs allegations;

                  WHEREAS, Defendants Tykisha Williams, Talaya Gales, Bianca Garcia, and

Shevonne Davis (collectively, the ''Individual Defendants"; together with City Dct�ndants, the

.. Defendants"), have also denied any and all liability arising out of Plaintiff's allegations;

                  WHEREAS, the ln<lividunl Defendants have asserted cross-claims against the

City of New York (the ··City"), alleging that if they arc found liuble for any of Plaintiffs

allegations, the Cily would then be liable to the Individual Defendants for negligence and/or

indemnification;

                  WHEREAS, the City has denied uny and all liability arising out of the Individual

Defendants' allegations;
                     WHRROAS, Plaintiff and Det'endants (collectively, thc "Parlies") now      de-sire to


resolve the issucs raised in this litigation (the "Action"), wilhout t'urther proceedings and without

admitting any fault or liability; and

                     WHEREAS, Plaintifl-has authorized her counsel to settle this matter on the tenns

set lorth belorv;

                     NOW, THBREFORIT,        tr   IS HERBBY STIPULATED AND AGREED,                    by

and between the undersigned, as follows:

                     l.     'l'his Action is hcrcby disrnissed against Defendants, with prejudice, and

without costs, expenses, or attorneys' lccs in exce.ss of the amount specified in paragraph "2"

below.

                     2.     The City of Ncw York hereby agrees to pay Plaintiff the sum of five

million and nine hundred thousand dollar.s (i.e., $5.9 rnillion) in full satisfaction of all claims that

were or could have been brought in or related to this Action, including claims for costs, expenses

and attorney fees, in the following .specified manner: $3,915,045.63 payablc to "David B.

Shanies Law Office LLC, as Attorney for Aracclis Polanco, Adnrinistrator              of the Estate of

Layleen Cubilette-Polanco"; and $1,984,954.37 payablc to "l)avid B. Shanies Law Office LLC"

for attorney fees and disbursemcnts. lrr consitlcration for the paymcnt of this sum, Plaintiff

agrecs to dismiss and discontinue this Action, rvith prejudice, and to release Defendants, the New

York City Department of Correctiorr ("|)OC"), Ncw York City l-lealth + Hospitals ("1{+l{").

Correctional Health Services ("CflS"), the City of Ncw York, any present or former officials,

employees reprcscntatives or agents ol'the DOC. H+H. Cl'lS and/or the City of New York or any

agency thereot, liom any and all liability, claims. or rights of action under the United States

Constitutiorr. ancl/or under any fbcleral. .stilte. or local law(s). whethcr known or unknown, which

were or could havc been allcgcd          in tlris Actiort. irrcluding clainrs for cosls, expenses,   and

attorr:eys' f'ees.


                                                   -2-
                 3.      Paynrcnl of the amounts set forth in paragraph        "2" above will be macle

within ninery (90) days afler the approval of this stipulation by the Court and the receipt by the

Defendant City of New York of the       "Affidavit Concenting Liens" and a Release, both executed

by Plaintiff.

                 4.      Plaintiff strall be responsible for the paymcnt of any federal, state and/or

local taxes on the paymcnt specified in paragraph "2" above.

                 5.      The City and rhc lndividual Defendants acknorvledge that in light of the

settlement of this Action, and in consideration ol'the City's declining to seek contribution against

the lndividual Del-endants irr conneclion with this settlement, the lndividual                Detbndants

voluntarily discontinue lhcir cross-clairn.s against the City with prejudice.

                 6.      Plaintiff shall execute and deliver to counsel for City Defendants all

documents necessary to effect this settlement, includirtg, without lirnitation, a Ceneral Release

based on the terms of paragraph     "2" above,   an   Allidavit Concerning Liens, and a substitute W-9

form.

                 7.      Nothing contained herein shall be deemed              to be an admission by
Defendants, the DOC, H+H, CIJS,         or tlrc City of Ncw York that they have, in any manner or

rvay, violated   Plaintifls rights or the rights of the decedcnt, or the rights of any other person or

entity, as delined in the constitutions, statutcs. ordinanccs, rules or regulations of thc United

States, the State of New York, or thc City    ol'New York, or any other rules, regulations or     bylaw.s


of any department or subdivision ol'thc City of Ncw York. This Stipulation and Order o[
Settlenrent and Discontinuance.shall not be aclrnissible itt. nor is it rclated lo, ony other litigation.

administrative proceeding, or settlement ncgotiations.

                 8.      Notfiirrg containcd hcrcin slrall bc dcer:red to constitutc a p<llicy or practicc

of rhc DOC, I l+l-1, CI lS, the City ol'Nc'rv York. or arl)' agcncy thcrcof.




                                                      J
                       9.         This Stipulation arrd Order ol'Seltlenrenl and Discontinuance contains all

the terms ancl condirions aglecd upon by the Parties hercto, attd no oral agreement entered inro at

any tirne nor any writtcn agreement cntered into prior lo tlte execution                             of this Stipulation
regarding the subject matter ol'the instarrt proceedirtg slrall be deemed to exist, or to bind the

Parlies hereto, or to vary the terms and conditions conlained herein.

                       10.        Thi.s documcnt may be cxecuted in .subparts and, whether or not                  it   is


oxecuted       in subparts, a signaturc rcceived by facsimile or eleotronic mail shall havc lhe same

force and effect as an original signaturc.

                       I   l.     'l'his Stipulution and Order is llnul and binding on all Parties, ns well             as


their successors aud assigns.

Dated:                 New York, New York
                       September        Jf,
                                    zoztt

DAVID B. SHANIES LAW OFFICE                                       JAMES E. JOFINSON
A t t orn eys fo r P I ai nt i,{f A ra c e I i s'P o I a n co     Corporatiorr Counsel of the
Administrulor of the E.rtate of Letyleen                               City of Ncw York and Dr. Colleen Vessell
Cuhlle tte-Polanco                                                A t t orney lor City Defendants
4l I Lafayelte Street, Sixth Floor                                 100 Church Slreet, Room 2-'t74
New York, New York 10003                                          New York, N.Y. 10007
(2t2)9sl-1710                                                     (212) 356-2086
duv idOshnn ics larv.cunt

                                                                  By:
Byr                                                                         Chlaren.s Orslond
      David Shanies                                                         Assistant Corporation Counsel



WILLIAM P. NOLAN, ESQ,                                            DONALD YANNELLA, P.C.
/ t t orney for Defen da nt Ty k i.r ha Il I I I ians             A   tt   orney.fitr Delbndunl Taluyu Gal es
I103 Stewart Avcnue, Suitc 200                                    233 Rrolclway, Suitc 2370
Carden,City, N,Y, I 1530                                          Ncw York, N,Y. 10279
(s r6)                                                            (212)226-2883


By:
           Willium l). Nolon                                                   Dclrrnlcl   rurclla




                                                                -4-
KOEHLER & ISAACS                         FRANKIE & GENTILE, P.C.
Attorney/or Defendant Bianca Garcia    . Allorneyfor Defendant Shevonne Da11is
               111
62 Broadway, 25 Floor                    1565 Franklin Avenue, Suite 105



                                               5/J=V<U
New York, NY 1006                        Mineola, N.Y. 11501
(917) 551-1300                          I(5] 6) 742- 6590

By: /1.�8�                              .By:                  �-<
A.James7i,                                       es Frankie




SO ORDERED:

/s/ Sanket J. Bulsara
             U.S.M.J.




                                      -5-
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


ARACELIS POLANCO, as Administrator of the
ESTATE OF LAYLEEN CUBILETTE-POLANCO,

                           Plaintiff,                Case No. 19-CV-4623 (SJB)
― against ―

THE CITY OF NEW YORK, COLLEEN VESSELL,                 ORDER OF COMPROMISE
TYKISHA WILLIAMS, TALAYA GALES,
BIANCA GARCIA, SHEVONNE DAVIS, and
JANE DOE,

                           Defendants.


       WHEREAS, Plaintiff Aracelis Polanco, as Administrator of the Estate of her

late daughter, Layleen Cubilette-Polanco (the “Estate”), commenced this action on

August 12, 2019 (the “Action”);

       WHEREAS, the parties have agreed to settle all claims in the Action,

including Plaintiff’s claim for attorneys’ fees and costs, for $5.9 million

($5,900,000.00);

       WHEREAS, the parties have entered into a Stipulation of Settlement

(“Stipulation of Settlement”); and

       WHEREAS, pursuant to New York Estates, Powers & Trusts Law § 5-4.6,

Plaintiff has requested that this Court approve the settlement as well as Plaintiff’s

counsel’s attorneys’ fees and disbursements:




                                            1
      NOW, THEREFORE, IT IS HEREBY ORDERED that:

      1.     The settlement to resolve this Action in the amount of $5,900,000.00 is

approved and deemed adequate and reasonable, and Plaintiff Aracelis Polanco, as

Administrator of the Estate of her late daughter, Layleen Cubilette-Polanco, is

authorized to settle and discontinue the claims and causes of action of the Estate

against the defendants in this Action.

      2.     Upon further approval of the settlement by the Surrogate’s Court of

Westchester County or other court of competent jurisdiction, Defendants shall

deliver to Plaintiff’s counsel two checks comprising the $5,900,000.00 settlement

amount (the “Settlement Amount”): one made payable to “David B. Shanies Law

Office LLC, as Attorneys for Aracelis Polanco, Administrator of the Estate of

Layleen Cubilette-Polanco,” in the amount of $3,915,045.63, and one to “David B.

Shanies Law Office LLC,” in the amount of $1,984,954.37, representing attorneys’ fees

and disbursements.

      3.     Plaintiff’s counsel shall deposit both checks in the firm’s

interest-bearing escrow account (the “Account”).

      4.     Of the Settlement Amount, $1,984,954.37 is approved as attorneys’ fees

and costs for David B. Shanies Law Office LLC, for services to the Plaintiff.

      5.     To the extent not already paid, David B. Shanies Law Office LLC shall

pay from the Account all due and payable expenses, excluding attorneys’ fees,

approved by the Court.



                                           2
      6.     All attorneys’ fees and costs approved by this Court for the

prosecution of the action for wrongful act, neglect or default, inclusive of all

disbursements, shall be immediately payable from the Settlement Amount upon

submission to this Court of proof of filing of a petition for allocation and

distribution in the Westchester County Surrogate’s Court on behalf of Layleen

Cubilette-Polanco’s Estate.

      7.     David B. Shanies Law Office LLC shall continue to serve as attorneys

for the Estate until the entry of a final decree in the Surrogate’s Court.

                                         SO ORDERED.



Brooklyn, New York
Dated: October 2, 2020                    /s/ Sanket J. Bulsara
                                         THE HONORABLE SANKET J. BULSARA
                                         UNITED STATES MAGISTRATE JUDGE




                                            3
